Citation Nr: 1608689	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  99-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular rating for left knee internal derangement with traumatic arthritis and loose bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, confirmed and continued a previously assigned 40 percent rating for left knee internal derangement with traumatic arthritis and loose bodies.

This case initially came before the Board in August 1996, when it was remanded for additional development.  In January 1997, while the case was in remand status, the RO increased the rating for the Veteran's service-connected left knee disability from 40 to 50 percent, effective May 7, 1993.

In August 2004, the Board remanded the claim a second time.  In July 2005, while the case was in remand status, the RO granted service connection for left knee instability, evaluated at a noncompensable rating, effective May 7, 1993.  The Veteran did not appeal the RO's determination in that regard, and the case was returned to the Board.  Thereafter, the case was again remanded in July 2006, February 2008, and March 2010.

In July 2012, the Board denied the Veteran's appeal.  The Board found that he was not entitled to a higher schedular rating for his service-connected left knee disability, and that the criteria for the assignment of an extraschedular rating had not been met.

The Veteran appealed the Board's July 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision (Motion).  The parties agreed that the portion of the Board's decision that denied entitlement to an increased rating on a schedular basis should not be disturbed, but that the Board's decision should be vacated and remanded "insofar as it found that referral for extraschedular consideration was not warranted."

In December 2013, the Board issued a decision that denied the Veteran's claim for assignment of an extraschedular rating.  The Veteran appealed the Board's December 2013 decision to the Court.  In March 2015, the Court granted a Joint Motion for Remand to vacate the Board's December 2013 decision and remand it to the Board.  Specifically, the parties to the appeal agreed that, in denying an extraschedular rating, the Board erred by (a) not providing the authority upon which it relied as establishing the phrase "marked interference with employment" was used in 38 C.F.R. § 3.321(b)(1); and (b) not providing legal authority for the apparent conclusion that a 50 percent disability precluded an extraschedular rating unless more than six months of work was lost.  The Board remanded the appeal in April 2015 for further development.


FINDING OF FACT

The Veteran's left knee internal derangement with traumatic arthritis and loose bodies does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for the assignment of an extraschedular rating for left knee internal derangement with traumatic arthritis and loose bodies have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA letters issued in July 2006 and March 2008 satisfied the duty to notify provisions.  The RO informed the Veteran that, in evaluating his disability, it would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  He was notified of the general manner in which disability ratings are assigned-and of the requirements for extraschedular ratings in particular-and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that generic notice in response to a claim for an increased rating is all that is necessary).  Although the notice letters were not provided until after the Veteran's claim was initially adjudicated, the claim has since been re-adjudicated in supplemental statements of the case in October 2006, September 2009, October 2011 and October 2015, thereby correcting any defect in their timing.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that the duty to assist has been fulfilled.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2015).  The Veteran's service treatment records have been obtained, as have records of relevant post-service VA and private medical care.  The Veteran has also been provided VA examinations reflecting sufficient details to ascertain the current severity of his left knee disability.  Based on the foregoing, the Board finds that there has been substantial compliance with the directives contained in the Board's April 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran is in receipt of a 50 percent rating for left knee internal derangement with traumatic arthritis and loose bodies, effective from May 7, 1993.  As noted previously, the Board, in its July 2012 decision, denied a schedular rating in excess of 50 percent, and the parties to the appeal have agreed that that portion of the Board's decision should not be disturbed.  The issue currently presented for the Board's consideration is whether the Veteran is entitled to a still-higher rating for his service-connected left knee disability on an extraschedular basis.

The provisions of 38 C.F.R. § 3.321(b) provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extraschedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to do so.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  However, if a referral is made, and an extraschedular rating is denied, there is no restriction on the Board's ability to review the denial on appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Indeed, the Board is permitted to review the entirety of the proceedings below, and has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements of Thun.  Id. at 428.

In this case, the evidence of record reflects that service connection was established for the Veteran's left knee disability by a rating decision entered in March 1975.  The disability was evaluated as 30 percent disabling under schedular criteria, effective from September 1974.  Following the receipt of additional evidence, the 30 percent rating was subsequently confirmed in April 1976.

In May 1993, the Veteran filed a claim for increased rating.  He maintained that his condition had become more severe, with recent magnetic resonance imaging (MRI) revealing joint effusion, degenerative disease, and a posterior horn tear of the lateral meniscus.

When the Veteran was examined for VA compensation purposes later that month, he reported severe pain and instability of the left knee.  He indicated that the left knee would "pop and go down without warning," and that "[d]own-time may be anywhere from several days to several months."  He said that when the knee was "down," he could not walk.  He reported working at Apex Office Products from 1989 to February 1993, with 4 months of lost time over the previous 12 months, and indicated that he had been unemployed since.

Additional evidence was received, including an August 1993 statement from one of the Veteran's parents to the effect that the Veteran's left knee had given way on him on several occasions and caused him to fall.  The Veteran reported having problems with his elbows and wrists, in addition to his left knee, and indicated that he was unemployed and having a great deal of difficulty finding a suitable job.

By a rating decision dated in September 1993, the RO increased the schedular rating for the Veteran's disability from 30 to 40 percent, effective from June 1992.  In December 1993, a statement was received from a private physician, Dr. Hope-Gill, to the effect that the Veteran was "significantly more disabled than 40%" due to problems with his neck, back, elbows, and knees.  Later that month, the RO confirmed and continued the 40 percent rating for the Veteran's left knee.  He appealed.

Evidence received during the course of the Veteran's appeal includes, among other things, a February 1994 report from a clinical neuropsychologist, Dr. Vanderploeg, reflecting that the Veteran sustained injuries in a work-related automobile accident in March 1991, resulting in back and neck pain and increased frequency and severity of pre-existing migraine headaches.  The report indicates the Veteran suffered manic-depressive illness as well, and that he was fired from his job in February 1993, after his insurance company pre-approved a neuropsychological evaluation for suspected brain injury, but before the scheduled appointment took place.  The report reflects that the Veteran had not worked since.  However, he had successfully sought workman's compensation from his former employer, and had a pending suit against the employer for discrimination.

In a statement dated in February 1994, the Veteran reported that he had worked the previous year for Galaxy Chemicals of Brandenton.  He said he worked there for about two and half months; and that it seemed, and he was told, that he was doing very well; but that he was abruptly fired.

In June 1994, the Veteran was hospitalized for treatment of alcohol and substance abuse.  It was noted that he had not been substance free for over 20 years.  In August and September 1994, he was hospitalized again for similar reasons.  In October 1994, the Veteran reported that he had a new job and was working 70 hours per week.

In February 1996, the Veteran was hospitalized for treatment of bronchitis and laryngitis.  It was noted that he was not employable at that time.

In November 1996, one of the Veteran's parents submitted a statement wherein it was observed that, as a result of service-connected knee problems, the Veteran "is always having to restrict his work, or leave it and go to the VA hospital.  Then for several days he must cut back his schedule.  His work choices are limited, and his employer must be very patient with his trips for treatment."

In a statement dated later that same month, the Veteran reported that he suffered from multiple medical problems, including left knee disability, migraines, depression, problems with his prostate, a sleep disorder, and pain in the back, neck, shoulders, arms, elbows, wrists, hips, and groin.  He indicated that, as a result of combined causes, he had a "[f]requent inability to work due to pain, disability, disorientation and/or loss of sleep causing the loss of many working hours weekly."  He estimated his own loss of function, effectiveness, and ability to work and earn a living at 75 percent, and reported that he had lost several jobs as a result of his disabling conditions.

On VA examination in December 1996, the Veteran reported that he used a cane approximately 25 percent of the time for ambulation, that he fell frequently, and that he had increased discomfort in his left knee on use.

Later that month, the Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  He reported working for Apex Office Products from 1989 to February 1993, with four to six months time lost per year from illness; for Galaxy Chemicals in 1993, with termination due to insufficient sales attributable, in turn, to service-related conditions; for Southern Casual Furniture from January to September 1994, with about four months time lost from illness; for Carter Grandle, Inc., from October 1994 to October 1995, with about five months time lost from illness; and for Alumatech, Inc., from November 1995 to present, with about six months lost time from illness.  The Veteran maintained, in essence, that it was becoming impossible for him to obtain a meaningful and profitable full-time job with a future and benefits because of physical and emotional problems associated with service-related injuries and treatment. 

In a statement received in January 1997, a former employer indicated that the Veteran's abilities as a salesman had diminished since 1985.  The employer reported that he had witnessed the Veteran fall in 1994, due to problems with his knee; that he was thereafter unable to work for approximately two months; and that he later experienced a period where he was unable to work because of depression over his pain and his inability to resolve the problems that besieged him.  The employer indicated that the Veteran worked on commission and that, if it were not for that fact, he would have been terminated because of his "constant health problems that have left him at home unable to perform the simplest duties . . . ."

A January 1997 VA Form 4192 reflects that the Veteran had worked as a manufacturer's representative from September 1994 to September 1995, working on his own hours, and the employment ended due to unsatisfactory performance.

In a statement from another former employer, also dated in January 1997, the employer noted that the Veteran had had problems with his knees; that he limped badly at times; that he often reported falling; and that, when that happened, he missed anywhere from several days to a couple of weeks at work, saying that he could not walk or that his back was "out."  It was also noted that he had missed several days of work each month as a result of migraine headaches, and that he had missed quite a lot of work over the previous three or four years as a result of back pain.  It was noted that the Veteran's work involved time on the phone, which he did well, and could do at home when his knee or back was "out"; but that when he called in with a migraine headache, "he [was] down for the day."  The employer also observed that the Veteran could have done better, in terms of sales, if he had been able to do more personal visitations and spend less time on the phone.

The employer noted that the Veteran had done quite well during the first part of 1996, but then fell and injured himself in April or May and was "down for several weeks."  After that, he seemed depressed for a long time and in pain.  The employer reported that the Veteran got better around the first of July, went back to work and produced good sales for a while, then fell again and was "down" for the rest of the year.  It was noted that the Veteran worked "on the road" about one to two days per week, on average, and was forced to spend the rest of the time at home.

By a rating decision entered in January 1997, the RO increased the rating for the- Veteran's service-connected left knee disability from 40 to 50 percent, effective May 7, 1993.  The RO also granted service connection for low back strain; denied service connection for fibromyalgia, degenerative disc disease of the cervical spine, migraine headaches, and sleep disorders; and denied entitlement to TDIU.

In December 1997, the Veteran reported that he had been unable to work for a time following a fall in September 1997, and a subsequent, long-running migraine headache.  He also reported a more general inability to work regularly as a result of disability.  He explained that his job entailed picking up and delivering patio furniture, as well as selling it; that he was presently unable to pick up and deliver he furniture; and that his ability to sell it was limited by his diminished ability to write orders and quotes, "as well as lost time due to continuous migraine headaches and other chronic pains I have noted."

In July 1999, the RO denied service connection for multiple disabilities claimed as secondary to the Veteran's service-connected left knee disability, to include disorders of the thoracic spine, shoulders, arms, hips, legs, groin, prostate, and right great toe; chronic laryngitis; chronic obstructive pulmonary disease; gastroesophageal reflux; and depression.  The RO also declined to reopen previously denied claims for service connection for disabilities of the elbows and wrists.

When the Veteran was examined for VA compensation purposes in April 2003, he reported that he had recently been working on the Internet, in furniture sales.  It was noted that he had worked at various jobs since his discharge from service, had tried retail sales in furniture, and then was a furniture representative driving a car around the country.  He complained of severe symptoms pertaining to his left knee, as well as problems with his low back, headaches, sleep, and fibromyalgia.

On VA examination in November 2003, the Veteran reported that he worked in selling furniture over the Internet, and that he was still working.  In a statement dated that same month, he indicated that his left knee or back would "go out" about four to six times per year, and the pain was disabling for several weeks each time.  He also reported that his disabilities caused him fatigue, which interfered with his employment and activities.

During a March 2005 VA examination, the Veteran explained that his job selling furniture initially involved a great deal of traveling; however, he had difficulty with that because of his knee.  He reported that he had fallen several times while demonstrating, or trying to demonstrate, his furniture samples, and that his activity was reduced.  He indicated that he was still employed, and still worked, but presently only sold patio furniture over the telephone and Internet so as to reduce his walking and standing, and had done no traveling since 2004.

The Veteran complained of pain in the range of 2 to 4 out of 10 while sitting, with severe pain to 10/10 during flares, which he indicated happened three to four times per month.  He indicated that he used a cane occasionally, and reported that he was able to walk up to one mile, if absolutely necessary; to stand for 10 to 20 minutes; and to lift up to 30 pounds.  The examiner found that the Veteran's left knee disability directly affected his ability to do his job because of his inability to travel.

In July 2005, the RO established service connection for left knee instability, evaluated as noncompensably percent disabling, effective May 7, 1993.  The RO also established service connection for degenerative disc disease of the cervical spine.

On VA treatment in July 2009, the Veteran complained of worsening left knee pain.  He indicated that it was 3 to 4 on scale of 1 to 10 resting, and increased when he walked.  He also complained of stiffness.

In March 2010, the Board remanded the Veteran's case so that it could be referred to the Director, Compensation and Pension Service, for extraschedular consideration.

Thereafter, the Veteran submitted an April 2010 treatment report from Dr. K. Eaton, M.D.  The treatment report included an impression of severe arthritis.  It also reflected that Dr. Eaton talked to the Veteran about the pros and cons of replacing the knee now versus waiting.

In a June 2010 statement, the Veteran further described the severity of his left knee disability.  He reported that X-rays in December 2009 revealed "severe degenerative arthritis" of the knee.  He also reported that magnetic resonance imaging (MRI) in February 2010 revealed "severe degenerative osteoarthritis medial compartment, characterized by near complete absence of the medial meniscus, severe cartilage loss, prominent osteophytic changes, several areas of reactive marrow edema including a focal area of subchondral cystic change posterior medial tibial plateau; as well several calcified loose bodies posterior to the PCL[, and] moderate joint effusion"; with a final diagnostic assessment of probable chronic ACL tear; nondisplaced complex tear, body, lateral meniscus; and at least moderate patellar chondromalacia.  The Veteran pointed out that his left knee was documented to be highly unstable; that it caused him to fall; and that it had caused "much disruption to my employment history."  He reported that Dr. Eaton had told him verbally that his left knee was "blown" and needed to be replaced; and that there was no other treatment or surgery available to assist as a result of "severe" arthritis.

In a June 2010 memorandum, the Director of the Compensation and Pension Service found that the evidence failed to show that Veteran's left knee disability caused hospitalizations or "marked" interference with employment.  It was noted, although the Veteran's initial position as a traveling salesman negatively impacted his left knee condition, he modified his position by selling furniture via the telephone or Internet, and that the modification had allowed him to be a more sedentary-type salesman, which did not seem to impact his left knee disability.

On VA examination in April 2011, the Veteran complained of left knee pain that had become progressively worse.  Objectively, it was noted that his disability was manifested by crepitus, mild instability, and lack of flexion.  It was further noted that his occupation was furniture sales; that he worked part time; and that he had lost eight weeks from work over the prior 12-month period as a result of knee pain.

On VA treatment in October 2013, the Veteran continued to complain of falls due to knee pain, and feelings of instability.  He reported pain 7/10.  It was noted that he was working full time in a sedentary job on a computer, selling outdoor furniture.  On examination, he was noted to be obese.  He walked with a cane in his right hand, with a duck-waddling gait and slight limp.  He had left medial joint line tenderness. There were no crepitations of the left knee, and no effusions.  Knee replacement surgery was discussed.

In a June 2015 statement, the Veteran claimed extreme loss of time from work specifically due to his worsening physical condition, chronic pain, medical appointments and treatments and that he was working about half time these days, having lost about 50 percent of his ability to work.  

A May 2015 lay statement from a co-worker of the Veteran, S.S. indicates that he has known the Veteran for almost 10 years and observed that the Veteran's left knee and back injuries had worsened, and that he had seen the Veteran fall numerous times due to the left knee giving out.  It was observed that the Veteran is not able to walk or work like he did 10 years ago.

A June 2015 lay statement from another co-worker, C.R., indicates that she is an employee at Contract Furnishings and has known the Veteran since August 2001.  She indicated that she had witnessed the progression of the Veteran's left knee injury over time.  She further stated that he has always favored his left knee and at times had fallen because it has given out on him.  She reported that when she first met the Veteran, he was working as an outside sales representative, and was required to do a great deal of walking.  She continued that now he is working as an inside sales representative and missed quite a bit of work at the office.  It was reported that he arrives at work usually in the early afternoon and sometimes works late into the evening to make up the time.  It was reported that he has fallen, or nearly fallen, at the office several times and that he has fallen at other locations.  It was asserted that, over the years, he has had a much more difficult time walking and has lost more time at work.  She reported that she has seen him falling while trying to carry heavy objects.

A June 2015 lay statement from a bookkeeper at Contract Furnishings, T.M., indicates that he has witnessed the Veteran many times nearly fall and several times have actually fallen due to his knee giving out frequently.  It was also noted that there had been many days when the Veteran did not come into the office or arrived mid-late afternoon due to his back and knees, or medical appointments.

A June 2015 statement from the Veteran's chiropractor reflects that the Veteran's left knee structurally compromised and affected his balance and gait mechanics over the years.  

On VA examination in June 2015, the Veteran reported that his left knee pain was worse with weight bearing activities.  There were no flare-ups reported by the Veteran.  He used a cane regularly and a walker occasionally.  The examiner noted that the Veteran's left knee condition impacted his ability to perform occupational tasks, such as standing, walking, lifting, and sitting.  

In an October 2015 memorandum, the Director of the Compensation and Pension Service determined that the medical evidence clearly demonstrates that there is no exceptional or unusual disability picture as to render the application of the regular rating schedular standards impractical nor that there was marked interfere with employment.  The Director found that the evidence showed that multiple conditions have affected the Veteran's employment status and there was no evidence that the severity of left knee condition resulted in marked interference with employment or frequent periods of hospitalization.  

Having considered all of the above evidence, the Board finds that entitlement to an extraschedular rating for left knee disability is not warranted at any time during the pendency of this claim.  The Veteran's left knee disability does not present such an exceptional disability picture due to factors such as marked interference with employment or frequent periods of hospitalization to make the available schedular rating for the service-connected disability inadequate.  Initially, the Board notes that the record is devoid of any periods of hospitalization due to his left knee.  The Veteran has been hospitalized due to other medical conditions such as substance abuse in 1994 and bronchitis/laryngitis in 1996.  Thus, there is no evidence of hospitalization of such frequency as to render the left knee schedular rating inadequate.

As for occupational impairment, the Board is not suggesting that the Veteran does not suffer from a significant degree of impairment due to his left knee disability.  The June 2015 VA examiner concluded that the Veteran's left knee disability impacted his ability to perform occupational tasks, such as standing, walking, lifting and sitting.  Further, throughout the entire rating period, the record shows that the Veteran's employment has been negatively impacted by his left knee disability mostly due to recurrent falls occasioned by this disability and the resulting loss of time from work.  

However, some degree of occupational impairment is inherent in the assigned schedular ratings.  The percentage ratings represent as far as can be practicably determined the average impairment of earning capacity resulting from the service-connected disability in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Specifically, the schedular criteria governing the evaluation of knee disabilities contemplate a broad array of symptomatology, including limitation of motion, as well as a number of other factors, such as less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity or atrophy of disuse.  See 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2015).  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are also taken into account.  Id.  See also 38 C.F.R. § 4.59 (2015) ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the Veteran has been in receipt of a 50 percent rating for left knee internal derangement with traumatic arthritis and loose bodies, which already compensates the Veteran's left knee symptomatology such as chronic pain, instability, impaired mobility and occupational impact.  

According to the May 1993 VA examination report, the Veteran had worked for Apex Office Products from 1989 to February 1993, with 4 months of lost time over the previous 12 months and unemployed since then.  However, a February 1994 private medical record shows that the Veteran was fired from his job in February 1993 for reasons unrelated to his left knee disability, specifically, due to suspected brain injury for which he successfully sought workman's compensation from his former employer.

In February 1994, the Veteran reported that he worked for Galaxy Chemicals of Brandenton in 1993, and it was told that he was doing very well but he was abruptly fired.  Later, on his TDIU application, however, he indicated that he was terminated from this job due to insufficient sales attributable to service-connected conditions.

The Veteran was hospitalized in June, August and September 1994 for substance abuse, during which time he was employed by Southern Casual Furniture from January to September 1994, with about 4 months time lost from illness.  Subsequently, he worked for Carter Grandle from October 1994 to October 1995.  In October 1994, he reported working 70 hours per week.  In 1997, this employer indicated that the employment ended due to unsatisfactory performance.  

However, the Veteran's December 1996 TDIU application reflects that he continued to work in another job from November 1995.  The employer indicated in January 1997 that the Veteran had periods of performing well on his job and then talking time off for about several weeks at a time due to fall injuries.  In December 1997, the Veteran reported that he had been unable to work for a time following a fall injury in September 1997 and a subsequent, long-running migraine headache.  Since that time, during the April 2003 VA examination, the Veteran reported he had recently been working on the Internet in furniture sales.  However, a July 2015 statement received from the Veteran's co-worker indicates that she has known the Veteran while employed at Contract Furnishings since August 2001.  She stated that when she first met the Veteran he was working as an outside sales representative and was required to do a great deal of walking, but now he was working as an inside sales representative and missed quite a bit of work at the office.  To that effect, the Veteran reported during the March 2005 VA examination that he only sold patio furniture over the telephone and Internet so as to reduce his walking and standing and had done no traveling since 2004.  The October 2013 VA examination report shows that the Veteran continued to work full time in a sedentary job on a computer selling outdoor furniture and lay statements dated in July 2015 reflect that the Veteran is still working in the same job.

Based on the employment history described above, the Veteran has largely maintained employment, while missing time from work due to fall injuries, during the entire rating period on appeal.  As pointed out by the June 2010 Director's memorandum, the Veteran's initial position as a traveling salesman negatively impacted his left knee condition and he modified his position by selling furniture via telephone or the Internet around 2004.  However, the record clearly shows that he is presently capable of sedentary types of work in outdoor furniture sales.

The Veteran has reported periods of absence from work (due to the need for convalescence or treatment) and reduced productivity (due to limitations on travel, as a consequence of a fear of falls) for up to six months at a time although notably, the evidence also indicates that he has more successfully navigated employment since approximately 1999, by working in sales via the telephone and Internet, and eliminating travel.  In April 2011, for example, he reported losing only 8 weeks of work over a 12-month period.  In October 2013, he reported working full time.  To that effect, generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations and illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Furthermore, although the Veteran has reported significant loss of time from work due to left knee disability-sometimes as much as 6 months in a 12-month period-together with periods of unemployment, the evidence shows that his periods of unemployment have been multifactorial in nature; that is, they were not caused solely by his left knee disability, but also by other disabilities (e.g., bronchitis, laryngitis, migraine, a sleep disorder, shoulders, elbows, wrists, and hips, and mental disability), including his service-connected neck and back disabilities, for which a 20 percent rating is currently assigned respectively.  Additionally, on at least one occasion, by employer prerogative that may or may not have been discriminatory in nature.  Thus, the evidence, when viewed in its entirety, does not reflect a degree of interference with employment due to his left knee condition above and beyond that considered by the assigned schedular rating.  Therefore, the evidence does not demonstrate that the Veteran's left knee disability itself results in marked impairment of employment.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an extraschedular rating for service-connected left knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an extraschedular rating for left knee internal derangement with traumatic arthritis and loose bodies is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


